Exhibit 10.1

FIVE YEAR CREDIT AGREEMENT

Dated as of December 16, 2005

ROHM AND HAAS COMPANY, a Delaware corporation (the “Company”), the Designated
Subsidiaries (as hereinafter defined) from time to time party hereto, the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., as lead
arranger and bookrunner, and CITIBANK, N.A. (“Citibank”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), BANK OF AMERICA,
N.A., JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
co-syndication agents (the “Syndication Agents”), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

"Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

"Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

"Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 399
Park Avenue, New York, New York 10043, Account No. 36852248, Attention: Bank
Loans Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrower and the Lenders for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose.

"Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

"Applicable Margin” means (a) for Base Rate Advances, 0.0% per annum and (b) for
Eurocurrency Rate Advances, a percentage per annum determined by reference to
the Public Debt Rating in effect on such date as set forth below:

              Applicable Margin for Performance Level   Eurocurrency Rate
Advances
Level 1
    0.190 %
 
       
 
       
Level 2
    0.230 %
 
       
 
       
Level 3
    0.320 %
 
       
 
       
Level 4
    0.400 %
 
       
 
       
Level 5
    0.475 %
 
       
 
       
Level 6
    0.550 %
 
       

"Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

         
Performance Level
  Applicable
Percentage
 
       
 
       
Level 1
    0.060 %
 
       
 
       
Level 2
    0.070 %
 
       
 
       
Level 3
    0.080 %
 
       
 
       
Level 4
    0.100 %
 
       
 
       
Level 5
    0.150 %
 
       
 
       
Level 6
    0.200 %
 
       

"Applicable Utilization Fee” means, as of any date on which the aggregate
Advances exceed 25% of the aggregate Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

         
Performance Level
  Applicable
Utilization Fee
 
       
 
       
Level 1
    0.050 %
 
       
 
       
Level 2
    0.050 %
 
       
 
       
Level 3
    0.100 %
 
       
 
       
Level 4
    0.125 %
 
       
 
       
Level 5
    0.125 %
 
       
 
       
Level 6
    0.250 %
 
       

"Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Assuming Lender” has the meaning specified in Section 2.17(c).

"Assumption Agreement” has the meaning specified in Section 2.17(c).

"Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

"Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest 1/4 of
1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus (ii) the rate
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and

(c) 1/2 of one percent per annum above the Federal Funds Rate.

"Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).

"Borrowers” shall mean the Company and each Subsidiary of the Company, subject
to such Subsidiary’s designation as a Borrower hereunder pursuant to
Section 9.08 as a Designated Subsidiary.

"Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

"Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.

"Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on the signature pages hereof, (b) if such Lender has become
a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into any
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(d), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

"Commitment Date” has the meaning specified in Section 2.18(b).

"Commitment Increase” has the meaning specified in Section 2.18(a).

"Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and Euros.

"Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance.

"Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

"Competitive Bid Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender.

"Competitive Bid Reduction” has the meaning specified in Section 2.01.

"Confidential Information” means information that the Company or a Subsidiary of
the Company furnishes to the Agent or any Lender in a writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by such
Agent or any Lender of its obligations hereunder or that is or becomes available
to the Agent or such Lender from a source other than the Company or a Subsidiary
of the Company.

"Consenting Lender” has the meaning specified in Section 2.17(b).

"Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles as in effect from time to time.

"Consolidated Net Worth” means the aggregate of capital stock and surplus and
surplus reserves which would be included on the Consolidated balance sheet of
the Company and its Subsidiaries most recently delivered to the Lenders pursuant
to Section 5.01(i)(i) or (ii) determined on a Consolidated basis in accordance
with generally accepted accounting principles, less the cost of any treasury
shares as included on such balance sheet.

"Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

"Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (3) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (4) otherwise to assure a creditor against loss,
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

"Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

"Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Designated Subsidiary” means any wholly owned Subsidiary of the Company that
enters into a Designation Letter in substantially the same form of Exhibit E
hereto.

"Designation Letter” means a letter substantially in the form of Exhibit E
hereto signed by a Designated Subsidiary and the Company.

"Disclosed Litigation” has the meaning specified in Section 3.01(b).

"Dollars” and the “$” sign each means lawful currency of the United States of
America.

"Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrowers and the
Agent.

"EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) other post-retirement benefits expense and
(f) extraordinary or non-recurring losses included in determining such net
income (or net loss), less the sum of (i) accrued interest income not received
in cash and (ii) extraordinary or non-recurring gains included in determining
such net income (or net loss), in each case determined in accordance with GAAP
for such period.

"Effective Date” has the meaning specified in Section 3.01.

"Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c)
any other Person approved by the Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07, the
Company, such approval not to be unreasonably withheld or delayed; provided,
however, that neither any Borrower nor any Affiliate of a Borrower shall qualify
as an Eligible Assignee under this definition.

"Environmental Action” means any action, claim, notice of non-compliance or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, Environmental Permit or
Hazardous Materials or arising from alleged injury or threat of injury to health
or the environment.

"Environmental Law” means any federal, state, local or foreign statute, law,
regulation, judgment or decree relating to pollution or protection of health or
the environment.

"Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement, and the “Equivalent” in any Foreign
Currency of Dollars means the equivalent in such Foreign Currency of Dollars
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange such Foreign Currency for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

"ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

"ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any of the Borrowers or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any of the Borrowers or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

"EURIBO Rate” means the rate appearing on Page 248 of the Moneyline Telerate
Markets (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal (x) in the case of
Revolving Credit Borrowings, to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.08) or (y) in the case of Competitive
Bid Borrowings, to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.08).

"Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

"Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the Agent.

"Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Revolving Credit Advance denominated in Dollars or any Committed Currency
other than Euro, the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars or the applicable Committed Currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rates per annum,
as determined by the Agent and subject, however, to the provisions of
Section 2.08, at which deposits in Dollars or the applicable Committed Currency
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period or, (ii) in the
case of any Revolving Credit Advance denominated in Euros, the EURIBO Rate by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.

"Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

"Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

"Events of Default” has the meaning specified in Section 6.01.

"Extension Date” has the meaning specified in Section 2.17(b).

"Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

"Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Foreign Currency.

"Foreign Currency” means any Committed Currency and any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.

"Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof.

"GAAP” has the meaning specified in Section 1.03.

"Guaranteed Obligations” has the meaning specified in Section 7.01.

"Guaranty” means the Guaranty of the Company set forth in Article VII.

"Haas Family” means (a) any of the descendants of Otto Haas, the founder of the
Company, and their spouses, (b) any trustee under any inter vivos or
testamentary trust for the benefit of any of the Persons specified in clause
(a) or the cestui que trusts thereunder or (c) any foundation established by
Phoebe Haas, the spouse of Otto Haas, or by any of the Persons specified in
clause (a).

"Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products and (b) any other chemicals, materials or substances
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law.

"Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

"Increase Date” has the meaning specified in Section 2.18(a).

"Increasing Lender” has the meaning specified in Section 2.18(b).

"Interest Coverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated EBITDA to (b) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money, in each case, of or by the
Company and its Consolidated Subsidiaries during the four consecutive fiscal
quarters most recently ended for which financial statements are required to be
delivered to the Lenders pursuant to Section 5.01(i)(i) or (ii), as the case may
be.

"Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the applicable Borrower pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be 1, 2, 3 or 6 months or, subject to clause (c) of this
definition, 9 or 12 months, as the applicable Borrower may, upon notice received
by the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrowers may not select any Interest Period that ends after the
applicable Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) in the case of any such Revolving Credit Borrowing, the Borrowers shall not
be entitled to select an Interest Period having duration of nine or twelve
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the Agent that
such Lender will be providing funding for such Revolving Credit Borrowing with
such Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as notice from such Lender that the
requested duration of such Interest Period is not available to it); provided
that, if any or all of the Lenders object to the requested duration of such
Interest Period, the duration of the Interest Period for such Revolving Credit
Borrowing shall be one, two, three or six months, as specified by the Borrower
requesting such Revolving Credit Borrowing in the applicable Notice of Revolving
Credit Borrowing as the desired alternative to an Interest Period of nine or
twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.

"Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 or 2.18 and each Person that shall become
a party hereto pursuant to Section 9.07.

"LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a)(i) in the case of any Competitive
Bid Borrowing denominated in Dollars or any Foreign Currency other than Euros,
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rates per annum, as
determined by the Agent and subject, however, to the provisions of Section 2.08,
at which deposits in Dollars or the applicable Foreign Currency are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable
 shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or (ii) in the case of any Competitive Bid Borrowing
denominated in Euros, the EURIBO Rate by (b) a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage for such Interest Period.

"LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.

"Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

"Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

"Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

"Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of any Borrower
to perform its obligations under this Agreement or any Note.

"Moody’s” means Moody’s Investors Service, Inc.

"Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

"Non-Consenting Lender” has the meaning specified in Section 2.17(b).

"Note” means a Revolving Credit Note or a Competitive Bid Note.

"Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

"Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

"Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

"PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

"Performance Level” means, as of any date of determination, the numerical level
set forth below as then in effect, as determined by reference to the Public Debt
Rating then in effect, provided, however, that, with respect to Levels 1 through
4, if the Level established by reference to the Public Debt Rating by S&P and
the Level established by reference to the Public Debt Rating by Moody’s are one
Level apart, the Performance Level shall be the Level that is the higher credit
Level of the two Levels so established, provided further, however, that, with
respect to Levels 1 through 4, if the Level established by reference to the
Public Debt Rating by S&P and the Level established by reference to the Public
Debt Rating by Moody’s are more than one Level apart, the Performance Level
shall be the Level that is one credit Level above the lower of the two credit
Levels so established:



      Level 1 The Public Debt Rating is greater than or equal to A2 by Moody’s
or A by S&P;

     
Level 2
  The Public Debt Rating is A3 by Moody’s or A- by S&P;
 
   
Level 3
  The Public Debt Rating is Baa1 by Moody’s or BBB+ by S&P;
 
   
Level 4
  The Public Debt Rating is Baa2 by Moody’s or BBB by S&P;
 
   
Level 5
  The Public Debt Rating is Baa3 by Moody’s and BBB- by S&P;
 
   
Level 6
  The Public Debt Rating is lower than Baa3 by Moody’s or BBB- by S&P.
 
   

"Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

"Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

"Plan” means a Single Employer Plan or a Multiple Employer Plan.

"Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
and the Applicable Utilization Fee shall be determined by reference to the
available rating; (b) if neither S&P nor Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee will be set in accordance with Level 6 under the definition of
“Applicable Margin”, “Applicable Percentage” or “Applicable Utilization Fee,” as
the case may be; (c) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (d) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

"Receivables Securitization” means sales of accounts receivable of any Borrower
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by such Borrower or Subsidiary for cash, provided that
(A) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Board of Directors of such
Borrower or Subsidiary and (B) such agreement does not create any interest in
any asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable) and proceeds of the foregoing.

"Reference Banks” means Citibank, Bank of America, N.A., JPMorgan Chase Bank,
N.A. and Wachovia Bank, National Association.

"Register” has the meaning specified in Section 9.07(d).

"Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Commitments.

"Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).

"Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

"Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥1,000,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.

"Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

"Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.15 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

"S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

"Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than the Borrowers and the ERISA
Affiliates or (b) was so maintained and in respect of which any Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

"Sub-Agent” means Citibank International plc.

"Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

"Termination Date” means the earlier of (a) December 16, 2010, subject to the
extension thereof pursuant to Section 2.17 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.17 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

"Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount for
all Borrowers (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Revolving Credit Borrowing) not
to exceed at any time outstanding such Lender’s Commitment; provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount (based in respect of any
Competitive Bid Advance denominated in a Foreign Currency on the Equivalent in
Dollars at such time) of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a "Competitive Bid Reduction”).
Each Revolving Credit Borrowing shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 10:00 A.M. (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances, by the applicable
Borrower to the Agent (and, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances, simultaneously to the Sub-Agent),
which shall give to each Lender prompt notice thereof by telecopier or telex.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Revolving Credit Advance. Each Lender shall, before 12:00
Noon (New York City time) on the date of such Revolving Credit Borrowing, in the
case of a Revolving Credit Borrowing consisting of Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $25,000,000 or if the obligation of the Lenders to make Eurocurrency Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.11 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than 12
separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the applicable Borrower. In the case of any Revolving Credit Borrowing that
the related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the applicable Borrower shall indemnify each Lender
against any loss, cost or expense reasonably incurred by such Lender as a result
of any failure to fulfill on or before the date specified in such Notice of
Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), reasonable cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection
(a) of this Section 2.02 and the Agent may, in reliance upon such assumption,
make available to the applicable Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Agent, such Lender and the applicable Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the applicable Borrower until the date such amount is repaid
to the Agent, at (i) in the case of such Borrower, the higher of (A) the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (B) the cost of funds incurred by the Agent
in respect of such amount and (ii) in the case of such Lender, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the Effective Date
until the date occurring 30 days prior to the Termination Date in the manner set
forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate amount of the Advances then outstanding (based in
respect of any Advance denominated in a Foreign Currency on the Equivalent in
Dollars at the time such Competitive Bid Borrowing is requested) shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any Competitive Bid Reduction).

(i) Any Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent (and, in the case of a Competitive Bid Borrowing not
consisting of Fixed Rate Advances or LIBO Rate Advances to be denominated in
Dollars, simultaneously to the Sub-Agent), by telecopier or telex, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(A) date of such proposed Competitive Bid Borrowing, (B) aggregate amount of
such proposed Competitive Bid Borrowing, (C) interest rate basis and day count
convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances or Local Rate
Advances, maturity date for repayment of each Fixed Rate Advance or Local Rate
Advance to be made as part of such Competitive Bid Borrowing (which maturity
date may not be earlier than the date occurring thirty days after the date of
such Competitive Bid Borrowing or later than the earlier of (I) 180 days after
the date of such Competitive Bid Borrowing and (II) the Termination Date),
(F) interest payment date or dates relating thereto, (G) location of the
Borrower’s account to which funds are to be advanced and (H) other terms (if
any) to be applicable to such Competitive Bid Borrowing, not later than
(w) 10:00 A.M. (New York City time) at least one Business Day prior to the date
of the proposed Competitive Bid Borrowing, if such Borrower shall specify in the
Notice of Competitive Bid Borrowing that the rates of interest to be offered by
the Lenders shall be fixed rates per annum (the Advances comprising any such
Competitive Bid Borrowing being referred to herein as “Fixed Rate Advances”) and
that the Advances comprising such proposed Competitive Bid Borrowing shall be
denominated in Dollars, (x) 10:00 A.M. (New York City time) at least four
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (y) 10:00 A.M. (London time) at least three Business
Days prior to the date of the proposed Competitive Bid Borrowing, if the
Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 10:00 A.M. (London time) at least
five Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall instead specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in any Foreign Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. The
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from such Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to such Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
or the Sub-Agent, as the case may be (which shall give prompt notice thereof to
such Borrower), (A) before 9:30 A.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances denominated in Dollars, (B) before 10:00 A.M.
(New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances, denominated in Dollars, (C) before 12:00 noon (London
time) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of either Fixed
Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (D) before 12:00 noon (London time) on
the third Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in any Foreign Currency, of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts or the
Equivalent thereof in Dollars, as the case may be, of such proposed Competitive
Bid may, subject to the proviso to the first sentence of this Section 2.03(a),
exceed such Lender’s Commitment, if any), the rate or rates of interest therefor
and such Lender’s Applicable Lending Office with respect to such Competitive Bid
Advance; provided that if the Agent in its capacity as a Lender shall, in its
sole discretion, elect to make any such offer, it shall notify such Borrower of
such offer at least 30 minutes before the time and on the date on which notice
of such election is to be given to the Agent or to the Sub-Agent, as the case
may be, by the other Lenders. If any Lender shall elect not to make such an
offer, such Lender shall so notify the Agent before 10:00 A.M. (New York City
time) or the Sub-Agent before 12:00 noon (London time) on the date on which
notice of such election is to be given to the Agent or to the Sub-Agent, as the
case may be, by the other Lenders, and such Lender shall not be obligated to,
and shall not, make any Competitive Bid Advance as part of such Competitive Bid
Borrowing; provided that the failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Bid Advance as part of
such proposed Competitive Bid Borrowing.

(iii) Such Borrower shall, in turn, (A) before 10:30 A.M. (New York City time)
on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of either Fixed Rate Advances denominated in any
Foreign Currency or Local Rate Advances denominated in any Foreign Currency and
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances denominated in any Foreign Currency, either:

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent or
to the Sub-Agent, as the case may be, of the amount of each Competitive Bid
Advance (which amount shall be equal to or greater than the minimum amount, and
equal to or less than the maximum amount, notified to such Borrower by the Agent
or the Sub-Agent, as the case may be, on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent or
the Sub-Agent, as the case may be, notice to that effect. Such Borrower shall
accept the offers made by any Lender or Lenders to make Competitive Bid Advances
in order of the lowest to the highest rates of interest offered by such Lenders
(after giving effect to any Taxes and Other Taxes that may be payable by the
Borrower pursuant to Section 2.13). If two or more Lenders have offered the same
interest rate, the amount to be borrowed at such interest rate will be allocated
among such Lenders in proportion to the amount that each such Lender offered at
such interest rate.

(iv) If such Borrower notifies the Agent or the Sub-Agent, as the case may be,
that such Competitive Bid Borrowing is cancelled pursuant to paragraph (iii)(x)
above, the Agent or the Sub-Agent, as the case may be, shall give prompt notice
thereof to the Lenders and such Competitive Bid Borrowing shall not be made.

(v) If such Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, the Agent or the Sub-Agent, as the
case may be, shall in turn promptly notify (A) each Lender that has made an
offer as described in paragraph (ii) above, of the date and aggregate amount of
such Competitive Bid Borrowing and whether or not any offer or offers made by
such Lender pursuant to paragraph (ii) above have been accepted by such
Borrower, (B) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to
be made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent or the Sub-Agent, as the case may be,
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 11:00 A.M. (New York
City time, in the case of Competitive Bid Advances to be denominated in Dollars
or 11:00 A.M. (London time), in the case of Competitive Bid Advances to be
denominated in any Foreign Currency, on the date of such Competitive Bid
Borrowing specified in the notice received from the Agent or the Sub-Agent, as
the case may be, pursuant to clause (A) of the preceding sentence or any later
time when such Lender shall have received notice from the Agent or the
Sub-Agent, as the case may be, pursuant to clause (C) of the preceding sentence,
make available for the account of its Applicable Lending Office to the Agent (x)
in the case of a Competitive Bid Borrowing denominated in Dollars, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing in Dollars and (y) in the case of a Competitive
Bid Borrowing in a Foreign Currency, at the Payment Office for such Foreign
Currency as shall have been notified by the Agent to the Lenders prior thereto,
in same day funds, such Lender’s portion of such Competitive Bid Borrowing in
such Foreign Currency. Upon fulfillment of the applicable conditions set forth
in Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to such Borrower at the location specified by such Borrower
in its Notice of Competitive Bid Borrowing. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

(vi) If such Borrower notifies the Agent or the Sub-Agent, as the case may be,
that it accepts one or more of the offers made by any Lender or Lenders pursuant
to paragraph (iii)(y) above, such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender against any
loss, cost or expense reasonably incurred by such Lender as a result of any
failure to fulfill on or before the date specified in the related Notice of
Competitive Bid Borrowing for such Competitive Bid Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Advance, as a result of
such failure, is not made on such date.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of each Competitive Bid Borrowing,
the Competitive Bid Borrowing shall be in compliance with the limitation set
forth in the proviso to the first sentence of subsection (a) above.

(c) Within the limits and on the conditions set forth in this Section 2.03, any
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing by such Borrower shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing by such
Borrower.

(d) Any Borrower making a Competitive Bid Borrowing shall repay to the Agent for
the account of each Lender that has made a Competitive Bid Advance, on the
maturity date of each Competitive Bid Advance (such maturity date being that
specified by such Borrower for repayment of such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. Such Borrower shall have no right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by
such Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(e) Any Borrower making a Competitive Bid Borrowing shall pay interest on the
unpaid principal amount of each Competitive Bid Advance from the date of such
Competitive Bid Advance to the date the principal amount of such Competitive Bid
Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance specified by the Lender making such Competitive Bid Advance in its
notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by such Borrower for
such Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), such Borrower
shall pay interest on the amount of unpaid principal of and interest on each
Competitive Bid Advance owing to a Lender, payable in arrears on the date or
dates interest is payable thereon, at a rate per annum equal at all times to
1.0% per annum above the rate per annum required to be paid on such Competitive
Bid Advance under the terms of the Competitive Bid Note evidencing such
Competitive Bid Advance unless otherwise agreed in such Competitive Bid Note.

(f) The indebtedness of any Borrower resulting from each Competitive Bid Advance
made to such Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.

(g) Upon delivery of each Notice of Competitive Bid Borrowing, the Borrower
shall pay a non-refundable fee of $3,500 to the Agent for its own account.

SECTION 2.04. Fees. (a) Facility Fee. The Borrowers jointly and severally agree
to pay to the Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2005, and on the Termination Date.

(b) Agent’s Fees. The Borrowers jointly and severally shall pay to the Agent for
its own account such fees as may from time to time be agreed between the
Borrowers and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The
Borrowers shall have the right, upon at least three Business Days’ notice to the
Agent, which notice shall be irrevocable, to terminate in whole or permanently
reduce ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof and
provided further that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of the Competitive Bid Advances denominated in Dollars then outstanding
plus the Equivalent in Dollars (determined as of the date of the notice of
prepayment) of the aggregate principal amount of the Competitive Bid Advances
denominated in Foreign Currencies then outstanding.

SECTION 2.06. Repayment of Revolving Credit Advances. Each Borrower shall repay
to the Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Revolving Credit Advances then outstanding and
owing by such Borrower.

SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing by such Borrower to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee, if any, in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), each Borrower shall pay interest on (i) the
unpaid principal amount of each Revolving Credit Advance owing by such Borrower
to each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to clause
(a)(i) above.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the applicable Borrower and the Lenders of
the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) and the rate, if any, furnished by each Reference Bank for
the purpose of determining the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period, then the Revolving Credit Advances comprising such
Borrowing shall be made as Base Rate Advances and the obligation of the Lenders
to make, or Convert Revolving Credit Advances into, Eurocurrency Rate Advances
shall be suspended until the Agent shall notify the applicable Borrower and the
Lenders that the circumstances causing such suspension no longer exist, or
(ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the applicable Borrower and the
Lenders, whereupon (A) the applicable Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or
(y) exchange such Advances for an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the applicable Borrower and the
Lenders that the circumstances causing such suspension no longer exist; provided
that, if the circumstances set forth in clause (ii) above are applicable, the
applicable Borrower may elect, by notice to the Agent and the Lenders, to
continue such Advances in such Committed Currency for Interest Periods of not
longer than one month, which Advances shall thereafter bear interest at a rate
per annum equal to the Applicable Margin plus, for each Lender, the cost to such
Lender (expressed as a rate per annum) of funding its Eurocurrency Rate Advances
by whatever means it reasonably determines to be appropriate. Each Lender shall
certify its cost of funds for each Interest Period to the Agent and the
Borrowers as soon as practicable (but in any event not later than ten Business
Days after the first day of such Interest Period).

(c) If the Borrowers shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrowers and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and be
Converted into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $25,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advances are denominated in Dollars, be Converted into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended; provided that
Borrower may elect, by notice to the Agent and the Lenders within one Business
Day of such Event of Default, to continue such Advances in such Committed
Currency, whereupon the Agent may require that each such Eurocurrency Rate
Advance shall bear interest at the Overnight Eurocurrency Rate for a period of
three Business Days and thereafter, each such Interest Period shall have a
duration of not longer than one month. “Overnight Eurocurrency Rate” means the
rate per annum applicable to an overnight period beginning on one Business Day
and ending on the next Business Day equal to the sum of 1%, the Applicable
Margin and the average, rounded upward to the nearest whole multiple of 1/16 of
1%, if such average is not such a multiple, of the respective rates per annum
quoted by each Reference Bank to the Agent on request as the rate at which it is
offering overnight deposits in the relevant currency in amounts comparable to
such Reference Bank’s Eurocurrency Rate Advances.

(f) If Moneyline Telerate Markets Page 3750 or any successor page is unavailable
and fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

(i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the Borrowers or be automatically Converted into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in any Committed Currency, be
prepaid by the Borrowers or be automatically exchanged for an Equivalent amount
of Dollars and be Converted into a Base Rate Advance (or if such Advance is then
a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.09. Prepayments of Revolving Credit Advances. (a) Optional. Each
Borrower may, upon notice at least two Business Days prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing made to such Borrower in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).

(b) Mandatory Prepayments. (i) If the Agent notifies the Borrowers that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding exceeds 103% of the aggregate Commitments of the
Lenders on such date, the Company shall, and shall cause the other Borrowers to,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances owing by the Borrowers in an aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Commitments of the Lenders on such date.

(ii) Each prepayment made pursuant to this Section 2.09(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the applicable Borrower shall be obligated to reimburse to the Lenders in
respect thereof pursuant to Section 9.04(c). The Agent shall give prompt notice
of any prepayment required under this Section 2.09(b) to the applicable Borrower
and the Lenders.

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority, including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurocurrency Rate Advances
or LIBO Rate Advances (excluding for purposes of this Section 2.10 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
In determining such additional amounts such Lender shall act reasonably and in
good faith and use averaging and attribution methods which are reasonable. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrowers shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrowers
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency or LIBO
Rate Advances in Dollars or any Foreign Currency hereunder, (a) each
Eurocurrency Rate Advance or LIBO Rate Advance, as the case may be, will
automatically, upon such notice, (i) if such Eurocurrency Rate Advance or LIBO
Rate Advance is denominated in Dollars, be Converted into a Base Rate Advance or
an Advance that bears interest at the rate set forth in Section 2.07(a)(i), as
the case may be, and (ii) if such Eurocurrency Rate Advance or LIBO Rate Advance
is denominated in any Foreign Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.07(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.12. Payments and Computations. (a) The Borrowers shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency, irrespective of
any right of counterclaim or set off, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. The Borrowers shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Foreign Currency, irrespective of any right of counterclaim or
set off, not later than 11:00 A.M. (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent, by deposit
of such funds to the applicable Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.03, 2.10, 2.13 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of an extension of the Termination Date pursuant to
Section 2.17 or a Commitment Increase pursuant to Section 2.18, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Extension Date or Increase Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by such Borrower is not made when due hereunder or under the
Note held by such Lender, upon the occurrence and during the continuance of any
Default, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due. Each Lender agrees promptly to
notify the applicable Borrower after any such charge, provided that the failure
to give such notice shall not affect the validity of such charge.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees shall be made by the Agent on the basis of a year of 360 days
and computations in respect of Competitive Bid Advances shall be made by the
Agent or the Sub-Agent, as the case may be, as specified in the applicable
Notice of Competitive Bid Borrowing (or, in each case of Advances denominated in
Foreign Currencies where market practice differs, in accordance with market
practice), in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e) Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the applicable Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.12, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.12; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.12(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.12(f) except to the extent such loss, cost or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct.

SECTION 2.13. Taxes. (a) Except as provided in Section 2.13(f), any and all
payments by the Borrowers hereunder or under the Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and the Agent, taxes imposed on or measured by its overall
net income, and franchise taxes imposed on it in lieu of net income taxes, by
the jurisdiction under the laws of which such Lender or the Agent (as the case
may be) is organized or any political subdivision thereof and, (ii) in the case
of each Lender, taxes imposed on or measured by its overall net income, any
branch profits tax or similar tax imposed on it and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes issued by
it or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes issued by it (hereinafter
referred to as “Other Taxes”).

(c) Except as provided in Section 2.13(f), the Borrowers shall indemnify each
Lender and the Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.13) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrowers through an
account or branch outside the United States or by or on behalf of the Borrowers
by a payor that is not a United States person, if the Borrowers determine that
no Taxes are payable in respect thereof, the Borrowers shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms "United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as requested in
writing by the Domestic Borrowers (as defined below) (but only so long as such
Lender remains lawfully able to do so), shall provide each of the Agent and the
Domestic Borrowers with two original Internal Revenue Service forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service (including, without limitation, Internal Revenue
Service form W-9), certifying that such Lender is exempt from or entitled to a
reduced rate of United States withholding tax on payments to it by such Domestic
Borrower pursuant to this Agreement or the Notes. In addition to the foregoing,
each such Lender also agrees to deliver to each of the Agent and the Domestic
Borrowers two further copies of such Internal Revenue Service forms, or
successor applicable forms on or before the date that any previously delivered
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Agent and the
Domestic Borrowers, and such extensions or renewals thereof, as may reasonably
be requested by the Agent or the Domestic Borrowers, unless in any such case an
event (including, without limitation, any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form with respect to it and
such Lender so advises the Agent and the Domestic Borrowers. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI or any successor or other form prescribed
by the Internal Revenue Service (including, without limitation, Internal Revenue
Service form W-9), that the Lender reasonably considers to be confidential, the
Lender shall give notice thereof to the Borrowers and shall not be obligated to
include in such form or document such confidential information. For purposes of
this Section 2.13, a Domestic Borrower is any Borrower, payment of interest by
which, is United States source income under Section 861 of the Internal Revenue
Code.

(f) For any period with respect to which a Lender has failed to provide the
Domestic Borrowers with the appropriate form described in Section 2.13(e) (other
than if such failure is due to a change in law occurring subsequent to the date
on which a form originally was required to be provided, or if such form
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to any payment or indemnification under Section 2.13(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts to make changes (consistent with
its internal policy and legal and regulatory restrictions), including a change
in the jurisdiction of its Eurocurrency Lending Office, if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.

(h) In the event that an additional payment is made under this Section 2.13(a)
or (c) for the account of any Lender and such Lender, in its reasonable
judgment, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower or Borrowers, as the case may be, such amount as such Lender shall, in
its reasonable judgment, have determined to be attributable to such deduction or
withholding and which will leave such Lender (after such payment) in no worse
position than it would have been in if the Borrower or Borrowers, as the case
may be, had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender to claim any tax
credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender to do anything that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.10, 2.13 or 9.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.14 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Agent) to the effect
that a Revolving Credit Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each such
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of each
such Borrower under this Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower, including, without limitation, commercial
paper backstop and acquisition financing, of such Borrower and its Subsidiaries.

SECTION 2.17. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to each anniversary of the Effective Date, the Company, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one calendar year from its then scheduled expiration. The
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not more than 30 days prior to such anniversary
date (but in any event at least 20 days prior to such anniversary date), notify
the Company and the Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Agent and the Company in
writing of its consent to any such request for extension of the Termination Date
at least 20 days prior to the applicable anniversary date, such Lender shall be
deemed to be a Non-Consenting Lender (as defined in (b) below) with respect to
such request. The Agent shall notify the Company not later than 10 days prior to
the applicable anniversary date of the decision of the Lenders regarding the
Company’s request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.17, the Termination Date in effect at such time
shall, effective as at the Termination Date (the “Extension Date”), be extended
for one year; provided that on each Extension Date, the applicable conditions
set forth in Article III shall be satisfied. If less than all of the Lenders
consent in writing to any such request in accordance with subsection (a) of this
Section 2.17, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date, be extended as to those Lenders that so consented
(each a "Consenting Lender”) provided that more than 50% of the Commitments is
extended or otherwise committed to by Consenting Lenders and any Assuming
Lenders, but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.17 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.17 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Borrowers, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.10, 2.13 and 9.04, and its obligations under
Section 8.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrowers for
any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.17, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Termination Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Borrowers and the
Agent. If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Borrowers may
arrange for one or more Consenting Lenders or other Eligible Assignees, to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender (each such Consenting Lender or Eligible Assignee,
and each Eligible Assignee that becomes a party hereto pursuant to an Commitment
Increase in accordance with Section 2.18 being an “Assuming Lender”); provided,
however, that the amount of the Commitment of any such Assuming Lender as a
result of such substitution shall in no event be less than $25,000,000 unless
the amount of the Commitment of such Non-Consenting Lender is less than
$25,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:

(i) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”) shall have been duly executed and delivered to the Company and the
Agent at least three Business Days prior to any Extension Date by such Assuming
Lender, the applicable Non-Consenting Lender, the Agent and the Borrowers;

(ii) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees or utilization fees owing to such Non-Consenting Lender as of the
effective date of such assignment;

(iii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iv) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) any such Consenting Lender
shall have delivered confirmation in writing satisfactory to the Borrowers and
the Agent as to the increase in the amount of its Commitment and (B) each
Non-Consenting Lender being replaced pursuant to this Section 2.16 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (ii),
(iii) and (iv) of the second proviso to the third sentence in this subsection
(c), each such Consenting Lender or Assuming Lender, as of the Extension Date,
will be substituted for such Non-Consenting Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.

(d) If Lenders (after giving effect to any assignments pursuant to subsection
(c) of this Section 2.17) having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise), not later than one Business Day prior to such Extension
Date, the Agent shall so notify the Borrowers, and, so long as the applicable
conditions set forth in Article III shall be satisfied, the Termination Date
then in effect shall be extended for the additional one year period as described
in subsection (a) of this Section 2.17, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $25,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $750,000,000 and (ii) on the date of any request by the Company
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the "Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of not less than
$5,000,000.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) as an Assuming Lender shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.18(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) (A) evidence of corporate authority to effect the Commitment Increase and
(B) an opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

(ii) an Assumption Agreement from each Assuming Lender, if any, duly executed by
such Assuming Lender, the Agent and the Company; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess of (i) such Increasing Lender’s ratable
portion of the Revolving Credit Borrowings then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Commitments (without
giving effect to the relevant Commitment Increase). After the Agent’s receipt of
such funds from each such Increasing Lender and each such Assuming Lender, the
Agent will promptly thereafter cause to be distributed like funds to the other
Lenders for the account of their respective Applicable Lending Offices in an
amount to each other Lender such that the aggregate amount of the outstanding
Revolving Credit Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase).

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the "Effective Date”) on which the following conditions precedent
have been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2004.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrowers or any of their respective Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than as disclosed in
the Company’s annual report on Form 10-K for the period ending December 31, 2004
or subsequently disclosed in Forms 10-K, 10-Q or 8-K prior to the Effective Date
(the “Disclosed Litigation”) or (ii) purports to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby, and there shall have been no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described in such public
filings.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Company shall have notified the Agent in writing as to the proposed
Effective Date.

(e) The Company shall have paid (i) to the Agent for the account of each Lender
the upfront fees as agreed prior to the Effective Date by the Company and the
Lenders and (ii) all accrued fees and expenses of the Agent (including the
billed fees and expenses of counsel to the Agent).

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of each of the Borrowers, dated the Effective Date,
stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.15.

(ii) Certified copies of the resolutions of the Board of Directors of each of
the Borrowers approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of Gail Granoff, Assistant General Counsel of the
Company, substantially in the form of Exhibit D-1 hereto and as to such other
matters as any Lender through the Agent may reasonably request.

(v) A favorable opinion of Robert A. Lonergan, General Counsel of the Company,
substantially in the form of Exhibit D-2 hereto and as to such other matters as
any Lender through the Agent may reasonably request.

(vi) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(h) The Company shall have terminated all outstanding commitments of lenders and
paid in full all outstanding debt under the Three Year Credit Agreement dated as
of October 24, 2003 among the Company, the lenders parties thereto and Citibank,
as administrative agent. By execution of this Agreement, each of the Lenders
that is a lender under such credit agreement hereby waives any requirement set
forth in such credit agreement of prior notice to the termination of its
commitment thereunder.

SECTION 3.02. Condition Precedent to Initial Advances to the Designated
Subsidiaries. The obligation of each Lender to make an Advance to any Designated
Subsidiary following the designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.08 is subject to the Agent’s receipt on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes, if any) in sufficient copies for each Lender:

(a) The Revolving Credit Notes of such Designated Subsidiary, payable to the
order of the Lenders to the extent requested by any Lender pursuant to
Section 2.15.

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary approving this Agreement and the Notes of such Designated
Subsidiary, if any, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
such Notes, if any.

(c) A certificate of the Secretary or an Assistant Secretary of such Designated
Subsidiary certifying the names and true signatures of the officers of such
Designated Subsidiary authorized to sign this Agreement and the Notes, if any,
of such Designated Subsidiary and the other documents to be delivered hereunder.

(d) A favorable opinion of legal counsel, reasonably acceptable to the Agent, to
such Designated Subsidiary, substantially in the form of Exhibits D-1 and D-2
hereto and as to such other matters as any Lender through the Agent may
reasonably request.

(e) The Designation Letter of such Designated Subsidiary, substantially in the
form of Exhibit F hereto.

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Extension
Date and Increase Date. The obligation of each Lender to make a Revolving Credit
Advance on the occasion of each Revolving Credit Borrowing, each extension of
Commitments pursuant to Section 2.17 and each increase of Commitments pursuant
to Section 2.18 shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Revolving Credit Borrowing, the
applicable Extension Date or the applicable Increase Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, request for Commitment Extension or request for
Commitment Increase and the acceptance by the applicable Borrower of the
proceeds of such Revolving Credit Borrowing shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing, such Extension
Date or such Increase Date such statements are true):

(i) the representations and warranties contained in Section 4.01 made by such
Borrower (except, in the case of any Revolving Credit Borrowing, the
representations set forth in subsection (f)(i), subsection (i) and in the last
sentence of subsection (e) thereof) are correct on and as of the date of such
Revolving Credit Borrowing, Commitment extension or Commitment Increase before
and after giving effect thereto and to the application of the proceeds
therefrom, as though made on and as of such date, provided that for each
Commitment extension or Commitment Increase the use of the term “Disclosed
Litigation” in the representation in Section 4.01(f)(i) shall be deemed to
include all such matters disclosed by the Company on its Forms 10-K, 10-Q and
8-K that were filed prior to the applicable Extension Date or Increase Date, as
the case may be, and

(ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, Commitment extension or Commitment Increase or from
the application of the proceeds therefrom, that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
applicable Borrower of the proceeds of such Competitive Bid Borrowing shall
constitute a representation and warranty by such Borrower that on the date of
such Competitive Bid Borrowing such statements are true):

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing made by such Borrower,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

(c) no event has occurred and no circumstance exists as a result of which the
information concerning such Borrower that has been provided to the Agent and
each Lender by such Borrower or the Company in connection herewith would include
an untrue statement of a material fact or omit to state any material fact or any
fact necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that such Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Such Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

(b) The execution, delivery and performance by such Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) such
Borrower’s charter or by-laws or (ii) law or any contractual restriction binding
on or affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of
this Agreement or the Notes to be delivered by it, except for those
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by such
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with their respective terms.

(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2004, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2005, and the related Consolidated statements
of income and cash flows of the Company and its Subsidiaries for the nine months
then ended, duly certified by the chief financial officer of the Company, copies
of which have been furnished to each Lender, fairly present in all material
respects, subject, in the case of said balance sheet as at September 30, 2005,
and said statements of income and cash flows for the nine months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Company
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Company and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2004, there has been no Material
Adverse Change.

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
such Borrower or any of its Subsidiaries before any court, governmental agency
or arbitrator that (i) during the term of this Agreement, would be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation),
and there has been no material adverse change in the status, or financial effect
on the Borrower or any of its Subsidiaries, of the Disclosed Litigation from
that described in the Company’s applicable public filings or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.

(g) Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock in violation of Regulation U or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

(h) Neither such Borrower nor any of its Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

(i) The operations and properties of such Borrower and each of its Subsidiaries
comply in all material respects with all applicable Environmental Laws and
Environmental Permits, except to the extent any noncompliance would not
individually, or in the aggregate when combined with any other such
noncompliance, have a Material Adverse Effect. None of the properties currently
owned or operated by such Borrower or any of its Subsidiaries is listed or, to
the knowledge of the Company, is proposed for listing, on the National
Priorities List under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“NPL”) or on the Comprehensive Environmental Response,
Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency (“CERCLIS”) or any analogous foreign or state
list or, to the best knowledge of such Borrower, is adjacent to any such
property (other than the Borrower’s Bristol, Pennsylvania and Cincinnati, Ohio
facilities, which are adjacent to such properties); and, to the knowledge of
such Borrower, Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by such
Borrower or any of its Subsidiaries or, to the best of its knowledge, any
adjoining property, which release, discharge or disposal could reasonably be
expected to have, during the term of this Agreement, a material adverse effect
(i) on the Consolidated financial position or Consolidated cash flows of the
Company over an extended period of time (it being understood that there could be
a material adverse effect on the Consolidated results of operations in any given
year because of the Company’s obligation to record the full projected cost of an
environmental remediation project when such costs are probable and reasonably
estimable), (ii) on the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (iii) on the ability of any Borrower to perform
its obligations under this Agreement or any Note.

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders (such compliance
to include, without limitation, compliance with ERISA and Environmental Laws)
except to the extent any noncompliance would not be reasonably likely to
individually, or in the aggregate when combined with any other such
noncompliance, have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that none of the Borrowers or any of their
respective Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that none of
the Borrowers or any of their respective Subsidiaries shall be required to
preserve any right or franchise terminated as the result of any merger or
consolidation permitted under Section 5.02(b) and provided further that none of
the Borrowers or any of their respective Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of such Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to such Borrower, such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time during normal business hours and
from time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Company and to discuss the affairs, finances and
accounts of the Company and any of the Designated Subsidiaries with any of the
Company’s officers and with its independent certified public accountants.

(f) Keeping of Books. Keep, and, except in the case of any Foreign Subsidiary of
the Company, cause each of their respective Subsidiaries to keep, proper books
of record and account, in which full and correct entries in all material
respects shall be made of all financial transactions and the assets and business
of such Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time; provided however, that in the
case of any Foreign Subsidiary if such Foreign Subsidiary is a Consolidated
Subsidiary of the Company, the Company shall make all adjustments to the
financial records of such Foreign Subsidiary necessary or appropriate to
consolidate the accounts of such Foreign Subsidiary with the accounts of the
Company in accordance with generally accepted accounting principles.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Company than the Company would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate, other than those transactions
between the Company and Subsidiaries or among the Company’s Subsidiaries which,
in any case, could not be reasonably expected to have a Material Adverse Effect.

(i) Reporting Requirements. Furnish to the Lenders:

(i) in the case of the Company, as soon as available and in any event within 45
days after the end of each of the first three quarters of each fiscal year of
the Company, the Consolidated balance sheet of the Company and its Subsidiaries
as of the end of such quarter and Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments) by the chief financial officer
of the Company as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

(ii) in the case of the Company, as soon as available and in any event within
90 days after the end of each fiscal year of the Company, a copy of the annual
audit report for such year for the Company and its Subsidiaries, containing the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year and Consolidated statements of income and cash flows of the
Company and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion acceptable to the Required Lenders by PriceWaterhouseCoopers LLP or
other independent public accountants acceptable to the Required Lenders,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of such Borrower setting forth details of such Default
and the action that such Borrower has taken and proposes to take with respect
thereto;

(iv) in the case of the Company, promptly after the sending or filing thereof,
copies of all reports that the Company sends to its securityholders in a general
distribution, and copies of all reports and registration statements that the
Company or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting such
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

(vi) such other information respecting such Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request; and

(vii) promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by such Borrower or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, none of the Borrowers will:

(a) Liens, Etc. Create or suffer to exist, or permit any of their respective
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties (other than any property consisting of margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System) for so long as such property constitutes margin stock), whether now
owned or hereafter acquired, or assign, or permit any of its Subsidiaries to
assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by such Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person (including, without limitation, Morton)
existing at the time such Person is merged into or consolidated with such
Borrower or any Subsidiary of such Borrower or becomes a Subsidiary of such
Borrower; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with such Borrower or such
Subsidiary or acquired by such Borrower or such Subsidiary,

(v) Liens on accounts receivable (and in property securing or otherwise
supporting such accounts receivable together with proceeds thereof) of such
Borrower and its Subsidiaries in connection with a Receivables Securitization,

(vi) other Liens securing Debt in an aggregate principal amount not to exceed 5%
of the Company’s Consolidated Net Worth, and

(vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Sale of Assets, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so, except (i) any Subsidiary of the Company may merge or consolidate with
or into or, subject to Section 5.01(h), transfer assets to any other such
Subsidiary or the Company, (ii) subject to Section 5.01(h), the Company may
transfer assets to any Consolidated Subsidiary of the Company and (iii) the
Company or any Subsidiary of the Company may merge or consolidate with or into
any other Person if the Company or such Subsidiary is the surviving corporation,
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. In the case of the Company and its Consolidated
Subsidiaries, make or permit, or permit any of its Consolidated Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Change in Nature of Business. Make, or permit any of its Consolidated
Subsidiaries to make, any material change in the nature of the business of the
Company and its Consolidated Subsidiaries, taken as a whole, as carried on at
the date hereof.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain at the
end of each of its fiscal quarters an Interest Coverage Ratio of at least
3.5:1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or any Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within five Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by any Borrower (or any of its officers)
in this Agreement or in any document or certificate required to be delivered
pursuant to this Agreement shall prove to have been incorrect in any material
respect when made; or

(c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i)(iii), 5.02 or 5.03, or
(ii) any Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to any Borrower by the Agent or any Lender; or

(d) Any Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt of any Borrower or such Subsidiary (as the
case may be) that is outstanding in a principal or notional amount of at least
$50,000,000 individually or in the aggregate for all such Borrowers and
Subsidiaries (but excluding Debt outstanding hereunder), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(e) Any Borrower or any of the Company’s Consolidated Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Borrower or any of the Company’s Consolidated Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower or any of the Company’s Consolidated
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) Any one or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against any Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(g) (i) Any Person or two or more Persons acting in concert (other than the Haas
Family) shall, after the date hereof, have acquired beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Company (or other securities convertible into such Voting Stock) representing
20% or more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Company shall cease for any reason (other
than due to death or disability) to constitute a majority of the board of
directors of the Company (except to the extent that individuals who at the
beginning of such 24-month period were replaced by one or more individuals
(x) elected by 66-2/3% of the remaining members of the board of directors of the
Borrower or (y) nominated for election by a majority of the remaining members of
the board of directors of the Borrower and thereafter elected as directors by
the shareholders of the Borrower); or (iii) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company; or
(iv) the Company shall cease to own, beneficially and of record, 100% of the
outstanding capital stock of any Borrower; or

(h) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of any Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(i) Any provision of this Agreement shall for any reason cease to be valid and
binding on or enforceable against the Company or any Borrower, or the Company or
any Borrower shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement or the Notes. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Borrower to any Lender
under or in respect of this Agreement and the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Borrower.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The obligations of the Company under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Borrower under or in respect of this Agreement and the
Notes, and a separate action or actions may be brought and prosecuted against
the Company to enforce this Guaranty, irrespective of whether any action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement or any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of this Agreement or any Note, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any other Borrower or any
of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of any other Borrower or any of its Subsidiaries;

(e) any failure of any Lender to disclose to any Borrower any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower now or hereafter
known to such Lender (the Company waiving any duty on the part of the Lenders to
disclose such information);

(f) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;

(g) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Borrower under this Agreement or the Notes or any other assets of any
Borrower or any of its Subsidiaries; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of any other Borrower, all as though
such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender exhaust any right or take any action against any Borrower or any other
Person.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Company or other rights of the Company to proceed
against any of the other Borrowers, any other guarantor or any other Person and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to the Company any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Borrower or any of its Subsidiaries now or
hereafter known by such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Borrower that arise from the existence, payment, performance
or enforcement of the Company’s obligations under or in respect of this
Agreement or any Note, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender against any other Borrower,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash and the Commitments shall have expired or been terminated. If any amount
shall be paid to the Company in violation of the immediately preceding sentence
at any time prior to the later of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of the Lenders, shall be segregated from other property and funds of
the Company and shall forthwith be paid or delivered to the Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and the Notes. If (i) the Company shall make payment to any
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Lenders will, at the Company’s request and expense, execute and
deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company pursuant to this Guaranty.

SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, transferees
and assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Section 9.07. The Company shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.

SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.17, or an Assignment and Acceptance entered into by
such Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrowers or to inspect the property (including the books and
records) of the Borrowers; (v) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and (vi) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 8.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any of the Borrowers, their
respective Subsidiaries and any Person who may do business with or own
securities of any of the Borrowers or their respective Subsidiaries, all as if
Citibank were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Company or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrowers), ratably according to the respective
principal amounts of the Revolving Credit Advances then owed to each of them (or
if no Revolving Credit Advances are at the time outstanding, ratably according
to the respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the "Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrowers. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrowers and may be removed at
any time with or without cause by the Required Lenders provided that, so long as
no Default shall have occurred and be continuing the Company shall consent to
any appointment of a successor Agent, which consent shall not be unreasonably
withheld or delayed. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $5,000,000,000. Upon the acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out duties of the Agent. The Sub-Agent shall be subject to each of the
obligations in this Agreement to be performed by the Sub-Agent, and each of the
Borrowers and the Lenders agrees that the Sub-Agent shall be entitled to
exercise each of the rights and shall be entitled to each of the benefits of the
Agent under this Agreement as relate to the performance of its obligations
hereunder.

SECTION 8.08. Other Agents. Each Lender hereby acknowledges that none of the
Syndication Agents nor any other Lender designated as any “Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 3.01 or 3.02, (b) increase the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Revolving Credit Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Revolving Credit Advances or any fees or other amounts payable hereunder, (e)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Revolving Credit Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (f) reduce
or limit the obligations of the Company under Section 7.01 or release the
Company or otherwise limit the Company’s liability with respect to the
obligations owing to the Agent and the Lenders or (g) amend Section 2.14 or this
Section 9.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier, telegraphic
or telex communication) and mailed, telecopied, telegraphed, telexed or
delivered or (y) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), if to the Company, at its address at 100
Independence Mall West, Philadelphia, Pennsylvania 19106, Attention: Treasurer;
if to a Designated Subsidiary at the address of such Designated Subsidiary set
forth in its Designation Letter with a copy to the Company; if to any Initial
Lender, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender; and if to the Agent, at its address at Two Penns Way, New
Castle, Delaware 19720, Attention: Bank Loan Syndications Department; or, as to
the Borrowers or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrowers and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(i)(i), (ii) or (iv) shall be delivered to the Agent as
specified in Section 8.02(b) or as otherwise specified to the Company by the
Agent. All such notices and communications shall, when mailed, telecopied,
telegraphed or telexed, be effective when deposited in the mails, telecopied,
delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Company
agrees that the Agent may make such materials, as well as any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks, “e-Disclosure”, the Agent’s
internet delivery system that is part of Fixed Income Direct, Global Fixed
Income’s primary web portal, or a substantially similar electronic system (the
“Platform”). The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
"Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrowers jointly and severally agree
to pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrowers further jointly and severally agree to pay on demand
all costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) The Borrowers, jointly and severally, indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Borrowers or any of their respective
Subsidiaries or any Environmental Action relating in any way to the Borrowers or
any of their respective Subsidiaries, but excluding any such claims, damages,
losses, liabilities and expenses of any Indemnified Party (i) to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct, (ii) arising from
disputes among two or more Lenders (but not including any such dispute to the
extent that any such Lender is acting in any different capacity (e.g., Agent or
Syndication Agent) or to the extent that it involves the Agent’s and such
Syndication Agent’s syndication activities) or (iii) arising from a successful
breach of contract claim by the Borrower against such Indemnified Party. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim against the Agent, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by any Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08(d) or (e), 2.09 or 2.11, acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by such Borrower pursuant to
Section 9.07(a), such Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
If the amount of the Committed Currency purchased by any Lender in the case of a
Conversion or exchange of Advances in the case of Section 2.08 or 2.11 exceeds
the sum required to satisfy such Lender’s liability in respect of such Advances,
such Lender agrees to remit to the Company such excess.

(d) Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the parties contained in
Sections 2.10, 2.13, 9.04 and 9.09 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrowers and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Agent and each Lender and their respective successors and assigns, except that
the Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Company (following a demand by such Lender pursuant to
Section 2.10 or 2.13 or upon such Lender identifying itself as a Protesting
Lender pursuant to Section 9.08) shall, upon at least 5 Business Days’ notice to
such Lender and the Agent, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Revolving Credit Advances owing to it and
the Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances, Competitive Bid Advances owing to it and Competitive
Bid Notes), (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless the Company and the
Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Borrowers or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Revolving Credit Note subject to such assignment and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.10, 2.13 and 9.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
respective obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Credit Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their respective Affiliates) in or to all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrowers therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee, designee or participant or proposed assignee or participant, any
information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

SECTION 9.08. Designation of Borrowers. (a) Designation. The Company may at any
time, by delivery to the Agent of a Designation Agreement duly executed by the
Company and a wholly owned Subsidiary of the Company and substantially in the
form of Exhibit E hereto, designate such Subsidiary as a Borrower for purposes
of this Agreement and such Subsidiary shall thereupon become a Borrower for
purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder; provided that if such Subsidiary is
organized under the laws of a jurisdiction other than that of the United States
or a political subdivision thereof, the Company shall give 15 days prior notice
to the Agent. The Agent shall promptly notify each Lender of such designation of
any such subsidiary.

(ii) As soon as practicable and in any event within five Business Days after
notice of the designation under Section 9.08(a)(i) of a Subsidiary that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Lender that may not legally lend to such
Subsidiary (a “Protesting Lender”) shall so notify the Company and the Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Subsidiary shall become a Borrower hereunder,
either (A) (1) replace such Protesting Lender in accordance with Section 9.07 or
(2) notify the Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that (x) the Company shall have
received the prior written consent of the Agent, which consent shall not
unreasonably be withheld, and (y) such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Advances (other
than Competitive Bid Advances), accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the relevant Borrower
(in the case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a Borrower hereunder.

(b) Termination. Upon the indefeasible payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement of any
Subsidiary, so long as at the time no Notice of Borrowing in respect of such
Subsidiary is outstanding, such Subsidiary’s status as a Borrower shall
terminate upon notice to such effect from the Agent to the Lenders (which notice
the Agent shall give promptly, and only upon its receipt of a request therefor
from the Company). Thereafter, the Lenders shall be under no further obligation
to make any Advance hereunder to such Subsidiary.

SECTION 9.09. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information or any information relating to the Agent’s fees,
the Syndication Agents’ fees or the level of usage of the Commitments hereunder
to any other Person without the consent of the Borrowers, other than (a) to the
Agent’s or such Lender’s Affiliates and their officers, directors, employees,
agents and advisors and, as contemplated by Section 9.07(f), to actual or
prospective assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions. Notwithstanding
anything herein to the contrary, the Company, the Agent and the Lenders may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Company, the Agent or any Lender relating to such U.S. tax
treatment and tax structure.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the "Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon CT Corporation System at its
offices at 1633 Broadway, New York, New York 10019 (the “Process Agent”) and
each Designated Subsidiary hereby irrevocably appoints the Process Agent its
authorized agent to accept such service of process, and agrees that the failure
of the Process Agent to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrowers at their address specified pursuant to Section 9.02. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction. To the extent that each Designated Subsidiary has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each Designated Subsidiary hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrowers) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Foreign Currency had occurred.

SECTION 9.15. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act. Each Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

1

SECTION 9.17. Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

ROHM AND HAAS COMPANY

By

Name:

Title:

By

Name:

Title:

CITIBANK, N.A.,

as Agent

By

Name:

Title:

2

Initial Lenders

     
Commitment
 

 
 

$70,000,000
  CITIBANK, N.A.
By
 
   
 
  Name:
 
  Title:
$50,000,000
  BANK OF AMERICA, N.A.
By
 
   
 
  Name:
 
  Title:
$50,000,000
  JPMORGAN CHASE BANK, N.A.
By
 
   
 
  Name:
 
  Title:
$50,000,000
  WACHOVIA BANK, NATIONAL ASSOCIATION
By
 
   
 
  Name:
 
  Title:
$35,000,000
  BANK OF TOKYO-MITSUBISHI TRUST
COMPANY
 
   
 
  By
 
   

Name:

Title:

$35,000,000 SUMITOMO MITSUI BANKING CORP., NEW YORK

By

Name:

Title:

         
$30,000,000
      MELLON BANK NA
 
       
 
      By     
Name:
 
      Title:
 
       

3

         
 
       
$30,000,000
      STANDARD CHARTERED BANK
 
       
 
      By     
Name:
 
      Title:
 
       
$30,000,000
      THE ROYAL BANK OF SCOTLAND PLC
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      ABN AMRO BANK N.V.
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      BANCA MONTE DEI PASCHI DI
SIENA S.P.A.
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      BARCLAYS BANK, PLC.
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      PNC BANK, NATIONAL ASSOCIATION
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      SANPAOLO IMI S.P.A.
 
       
 
      By     
Name:
 
      Title:
 
       
$20,000,000
      WILLIAM STREET COMMITMENT
CORPORATION
 
       
 
      By     
Name:
 
      Title:
 
       
$500,000,000
  Total of the Commitments  


4

SCHEDULE I
ROHM AND HAAS COMPANY
FIVE YEAR CREDIT AGREEMENT
DATED AS OF DECEMBER 16, 2005
APPLICABLE LENDING OFFICES

                 
Name of Initial Lender
  Domestic Lending Office
  Eurocurrency Lending Office

 
               
ABN AMRO Bank N.V.
               
 
               
 
  Credit:
  Credit:

 
               
 
  55 East 59th Street   55 East 59th Street
 
  New York, NY 10022
  New York, NY 10022

 
  Attn: Nicolas Kanaris
  Attn: Nicolas Kanaris

 
    T: 212 891-3655       T: 212 891-3655  
 
    F: 212 891-3661       F: 212 891-3661  
 
  Operations:
  Operations:

 
               
 
  55 East 59th Street   55 East 59th Street
 
  New York, NY 10022
  New York, NY 10022

 
  Attn: Mei Tam
  Attn: Mei Tam

Banca Monte dei Paschi di
    T: 212 891-3649       T: 212 891-3649  
Siena S.p.A.
    F: 212 891-3661       F: 212 891-3661  
 
               
 
  Credit:
  Credit:

 
               
 
  335 Madison Avenue   335 Madison Avenue
 
  New York, NY 10017
  New York, NY 10017

 
  Attn: Colleen Briscoe
  Attn: Colleen Briscoe

 
    T: 212 503-7954       T: 212 503-7954  
 
    F: 212 503-7878       F: 212 503-7878  
 
  Operations:
  Operations:

 
               
 
  2001 Clayton Road   2001 Clayton Road
 
  Concord, CA 94520
  Concord, CA 94520

 
  Attn: Kimberly Wright
  Attn: Kimberly Wright

 
    T: 925 675-8101       T: 925 675-8101  
Bank of America, N.A.
    F: 888 969-3312       F: 888 969-3312  
 
               
 
  Credit:
  Credit:

 
               
 
  1251 Avenue of the Americas   1251 Avenue of the Americas
 
  12th Floor   12th Floor
 
  New York, NY 10020
  New York, NY 10020

 
  Attn: Paresh Shah
  Attn: Paresh Shah

 
    T: 212 782-5649       T: 212 782-5649  
 
    F: 212 782-6440       F: 212 782-6440  
 
  Operations:
  Operations:

 
               
 
  c/o Bank of Tokyo-Mitsubishi Trust   c/o Bank of Tokyo-Mitsubishi Trust
 
  Company
  Company

 
  1251 Avenue of the Americas   1251 Avenue of the Americas
 
  New York, NY 10020
  New York, NY 10020

 
  Attn: Rolando Uy
  Attn: Rolando Uy

Bank of Tokyo-Mitsubishi
    T: 201 413-8570       T: 201 413-8570  
Trust Company
    F: 201 521-2304       F: 201 521-2304  
 
               
 
  Credit:
  Credit:

 
               
 
  200 Park Avenue, 4th floor   200 Park Avenue, 4th floor
 
  New York, NY 10166
  New York, NY 10166

 
  Attn: Nicholas Bell
  Attn: Nicholas Bell

 
    T: 212 412-4029       T: 212 412-4029  
 
    F: 212 412-7600       F: 212 412-7600  
 
  Operations:
  Operations:

 
               
 
  200 Cedar Knolls Road   200 Cedar Knolls Road
 
  Whippany, NJ 07981
  Whippany, NJ 07981

 
  Attn: Nicholas Guzzardo
  Attn: Nicholas Guzzardo

 
    T: 973 576-3413       T: 973 576-3413  
Barclays Bank PLC
    F: 973 576-3014       F: 973 576-3014  
 
               
 
  Credit:
  Credit:

 
               
 
  390 Greenwich Street   390 Greenwich Street
 
  New York, NY 10013
  New York, NY 10013

 
  Attn.: Joronne Jeter
  Attn.: Joronne Jeter

 
    F: 212 816-8051       F: 212 816-8051  
 
  Operations:
  Operations:

 
               
 
  Two Penns Way
  Two Penns Way

 
  New Castle, Delaware 19720
  New Castle, Delaware 19720

 
  Attn.: Valerie Burrows
  Attn.: Valerie Burrows

 
    T: 302 894-6065       T: 302 894-6065  
Citibank, N.A.
    F: 212 994-0961       F: 212 994-0961  
 
               
 
  Credit:
  Credit:

 
               
 
  270 Park Avenue, 4th Floor   270 Park Avenue, 4th Floor
 
  New York, NY 10017
  New York, NY 10017

 
  Attn: Stacey Haimes
  Attn: Stacey Haimes

 
    T: 212 270-3217       T: 212 270-3217  
 
    F: 212 270-5100       F: 212 270-5100  
 
  Operations
  Operations

 
               
 
  1111 Fannin, 10th Floor   1111 Fannin, 10th Floor
 
  Houston, TX 77002
  Houston, TX 77002

 
  Attn: Ina Tjahjono
  Attn: Ina Tjahjono

 
    T: 713 750-2268       T: 713 750-2268  
JPMorgan Chase Bank, N.A.
    F: 713 427-6307       F: 713 427-6307  
 
               
 
  Credit:
  Credit:

 
               
 
  200 Park Avenue   200 Park Avenue
 
  Room 105-0003
  Room 105-0003

 
  New York, NY 10166
  New York, NY 10166

 
  Attn: Laurie Dunn
  Attn: Laurie Dunn

 
    T: 212 922-6225       T: 212 922-6225  
 
    F: 212 922-6900       F: 212 922-6900  
 
  Operations:
  Operations:

 
               
 
  500 Ross Street   500 Ross Street
 
  Room 154-0865
  Room 154-0865

 
  Pittsburgh, PA 15262
  Pittsburgh, PA 15262

 
  Attn: Daria Armen
  Attn: Daria Armen

 
    T: 412 234-1870       T: 412 234-1870  
Mellon Bank NA
    F: 412 209-6129       F: 412 209-6129  
 
               
 
  Credit:
  Credit:

 
               
 
  1600 Market Street, 22nd Floor   1600 Market Street, 22nd Floor
 
  Philadelphia, PA 19103
  Philadelphia, PA 19103

 
  Attn: Denise Killen
  Attn: Denise Killen

 
    T: 215 585-5348       T: 215 585-5348  
 
    F: 215 585-6987       F: 215 585-6987  
 
  Operations:
  Operations:

 
               
 
  500 First Avenue   500 First Avenue
 
  Pittsburgh, PA 15219
  Pittsburgh, PA 15219

 
  Attn: Bret Stezoski
  Attn: Bret Stezoski

 
    T: 412 768-7517       T: 412 768-7517  
PNC Bank, National Association
    F: 412 768-4586       F: 412 768-4586  
 
               
 
  Credit:
  Credit:

 
               
 
  Travis Street
  Travis Street

 
  Suite 6500
  Suite 6500

 
  Houston, TX 77002
  Houston, TX 77002

 
  Attn: Paul McDonagh
  Attn: Paul McDonagh

 
    T: 713 221-2436       T: 713 221-2436  
 
    F: 713 221-2430       F: 713 221-2430  
 
  Operations:
  Operations:

 
               
 
  101 Park Avenue   101 Park Avenue
 
  New York, NY 10178
  New York, NY 10178

 
  Attn: Julie Strelchenko
  Attn: Julie Strelchenko

 
    T: 212 401-1404       T: 212 401-1404  
The Royal Bank of Scotland plc
    F: 212 401-1494       F: 212 401-1494  
 
               
 
  Credit:
  Credit:

 
               
 
  245 Park Avenue   245 Park Avenue
 
  35th Floor   35th Floor
 
  New York, NY 10167
  New York, NY 10167

 
  Attn: Luca Sacchi
  Attn: Luca Sacchi

 
    T: 212 692-3130       T: 212 692-3130  
 
    F: 212 692-3178       F: 212 692-3178  
 
  Operations:
  Operations:

 
               
 
  245 Park Avenue   245 Park Avenue
 
  35th Floor   35th Floor
 
  New York, NY 10167
  New York, NY 10167

 
  Attn: Gerardo Suarez
  Attn: Gerardo Suarez

 
    T: 212 692-3075       T: 212 692-3075  
Sanpaolo IMI S.p.A.
    F: 212 692-3178       F: 212 692-3178  
 
               
 
  Credit:
  Credit:

 
               
 
  One Madison Avenue
  One Madison Avenue

 
  New York, NY 10010
  New York, NY 10010

 
  Attn: Lalita Vadhri
  Attn: Lalita Vadhri

 
    T: 212 667-0374       T: 212 667-0374  
 
    F: 212 667-0373       F: 212 667-0373  
 
  Operations:
  Operations:

 
               
 
  One Madison Avenue
  One Madison Avenue

 
  New York, NY 10010
  New York, NY 10010

 
  Attn: Vicky Faltine
  Attn: Vicky Faltine

 
    T: 212 667-0203       T: 212 667-0203  
Standard Chartered Bank
    F: 212 667-0287       F: 212 667-0287  
 
               
 
  Credit:
  Credit:

 
               
 
  277 Park Avenue   277 Park Avenue
 
  New York, NY 10172
  New York, NY 10172

 
  Attn: Kan Nagahisa
  Attn: Kan Nagahisa

 
    T: 212 224-4121       T: 212 224-4121  
 
    F: 212 224-4383       F: 212 224-4383  
 
  Operations:
  Operations:

 
               
 
  277 Park Avenue   277 Park Avenue
 
  New York, NY 10172
  New York, NY 10172

 
  Attn: Yvette Browne
  Attn: Yvette Browne

Sumitomo Mitsui Banking
    T: 212 224-4306       T: 212 224-4306  
Corp., New York
    F: 212 224-5197       F: 212 224-5197  
 
               
 
  Credit:
  Credit:

 
               
 
  301 South College Street   301 South College Street
 
  NC 5562
  NC 5562

 
  Charlotte, NC 28288
  Charlotte, NC 28288

 
  Attn: Barbara Van Meerten
  Attn: Barbara Van Meerten

 
  Operations:
  Operations:

 
               
 
  201 South College Street   201 South College Street
 
  Charlotte, NC 28288
  Charlotte, NC 28288

 
  Attn: Crystal James
  Attn: Crystal James

Wachovia Bank, National
    T: 704 715-9645       T: 704 715-9645  
Association
    F: 704 715-0095       F: 704 715-0095  
 
               
 
  Credit:
  Credit:

 
               
 
  30 Hudson Street   30 Hudson Street
 
  17th Floor   17th Floor
 
  Jersey City, NJ 07302
  Jersey City, NJ 07302

 
  Attn: Pedro Ramirez
  Attn: Pedro Ramirez

 
    T: 917 343-8319       T: 917 343-8319  
 
    F: 212 428-1243       F: 212 428-1243  
 
  Operations:
  Operations:

 
               
 
  30 Hudson Street   30 Hudson Street
 
  17th Floor   17th Floor
 
  Jersey City, NJ 07302
  Jersey City, NJ 07302

 
  Attn: Philip Green
  Attn: Philip Green

William Street Commitment
    T: 212 357-7570       T: 212 357-7570  
Corporation
    F: 212 357-4597       F: 212 357-4597  
 
               

5

EXHIBIT A-1 — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$     Dated:      ,      

FOR VALUE RECEIVED, the undersigned,      , a      corporation (the "Borrower”),
HEREBY PROMISES TO PAY to the order of      (the "Lender”) for the account of
its Applicable Lending Office on the Termination Date (each as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Five Year Credit Agreement dated as of December 16, 2005 among Rohm and Haas
Company, a Delaware corporation, the Designated Subsidiaries (as defined in the
Credit Agreement) from time to time party thereto, the Lender and certain other
lenders parties thereto, Citigroup Global Markets Inc., as lead arranger and
bookrunner, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, as Syndication Agents, and Citibank, N.A. as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 399 Park Avenue, New York, New York 10043, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Revolving Credit Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

[NAME OF BORROWER]



      By

Name:

Title:

6

ADVANCES AND PAYMENTS OF PRINCIPAL

                 
Date
  Amount of
Advance   Amount of
Principal Paid
or Prepaid  
Unpaid Principal
Balance  
Notation
Made By
 
               

7

EXHIBIT A-2 — FORM OF
COMPETITIVE BID
PROMISSORY NOTE

U.S.$     Dated:      ,      

FOR VALUE RECEIVED, the undersigned,      , a      corporation (the "Borrower”),
HEREBY PROMISES TO PAY to the order of      (the "Lender”) for the account of
its Applicable Lending Office (as defined in the Five Year Credit Agreement
dated as of December 16, 2005 among Rohm and Haas Company, a Delaware
corporation, the Designated Subsidiaries (as defined in the Credit Agreement)
from time to time party thereto, the Lender and certain other lenders parties
thereto, Citigroup Global Markets Inc., as lead arranger and bookrunner, Bank of
America, N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank, National
Association, as Syndication Agents, and Citibank, N.A., as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
     , 200_, the principal amount of [amount in figures; for a Competitive Bid
Advance in a Foreign Currency, list currency and amount of such Advance].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:      % per annum (calculated on the basis of a year of      days
for the actual number of days elapsed).

Both principal and interest are payable in lawful money of      to Citibank, as
agent, for the account of the Lender at the office of      , at      in same day
funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

[NAME OF BORROWER]



      By

Name:

8

TitleEXHIBIT B-1 — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, , refers to the Five Year Credit Agreement, dated as of
December 16, 2005 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, Rohm and Haas Company, the Designated Subsidiaries from
time to time party thereto, Citigroup Global Markets Inc., as lead arranger and
bookrunner, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, as Syndication Agents, certain Lenders parties thereto and
Citibank, N.A., as Agent and for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is      , 200_.

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is [if for
a Revolving Credit Borrowing in a Committed Currency, list currency and amount
of Revolving Credit Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in subsection (f)(i), subsection
(i) and in the last sentence of subsection (e) thereof are correct on and as of
the date of the Proposed Revolving Credit Borrowing, before and after giving
effect to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

9

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

Very truly yours,

[NAME OF BORROWER]



      By

Name:

10

Title:EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, , refers to the Five Year Credit Agreement, dated as of
December 16, 2005 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, Rohm and Haas Company, the Designated Subsidiaries from
time to time party thereto, Citigroup Global Markets Inc., as lead arranger and
bookrunner, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, as Syndication Agents, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the "Proposed Competitive Bid Borrowing”) is requested to be
made:

                 
(A)
  Date of Competitive Bid Borrowing
    —  
(B)
  Amount of Competitive Bid Borrowing
    —  
(C)
  [Maturity Date] [Interest Period]     —  
(D)
  Interest Rate Basis
    —  
(E)
  Day Count Convention
    —  
(F)
  Interest Payment Date(s)
    —  
(G)
  Currency
    —  
(H)
  Borrower's Account Location
    —  
(I)
    —       —  

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and

(d) the aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement is within the
aggregate amount of the unused Commitments of the Lenders.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

Very truly yours,

[NAME OF BORROWER]



      By

Name:

11

Title:EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Five Year Credit Agreement dated as of December 16,
2005 (as amended or modified from time to time, the “Credit Agreement”) among
Rohm and Haas Company, a Delaware corporation (the “Company”), the Designated
Subsidiaries (as defined in the Credit Agreement) from time to time party
thereto, the Lenders (as defined in the Credit Agreement), Citigroup Global
Markets Inc., as lead arranger and bookrunner, bookrunner, Bank of America,
N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association, as
co-syndication agents (the "Syndication Agents”) and Citibank, N.A., as agent
(the “Agent”) for the Lenders. Terms defined in the Credit Agreement are used
herein with the same meaning.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns to the Assignee, without recourse
except as to the representations and warranties made by it herein, to such
Assignee, and such Assignee hereby purchases and assumes from such Assignor, an
interest in and to such Assignor’s rights and obligations under the Credit
Agreement as of the date hereof (other than in respect of Competitive Bid
Advances and Competitive Bid Notes) equal to the percentage interest specified
on Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement Facility specified on Schedule 1 hereto (other than in respect of
Competitive Bid Advances and Competitive Bid Notes). After giving effect to such
sale and assignment, such Assignee’s Commitment and the amount of the Revolving
Credit Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrowers or the performance or
observance by the Borrowers of any of their respective obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Revolving Credit Note held by such Assignor and requests
that the Agent exchange such Revolving Credit Note for a new Revolving Credit
Note payable to the order of such Assignee in an amount equal to the Commitment
assumed by such Assignee pursuant hereto or new Revolving Credit Notes payable
to the order of such Assignee in an amount equal to the Commitment assumed by
such Assignee pursuant hereto and such Assignor in an amount equal to the
Commitment retained by such Assignor under the Credit Agreement, respectively,
as specified on Schedule 1 hereto.

3. Such Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, any Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) such Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the
Revolving Credit Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

12

SCHEDULE 1

to
ASSIGNMENT AND ACCEPTANCE

                                          ASSIGNOR                              
         
Revolving Credit Facility
                                       
 
                                       
Percentage interest assigned
    %       %       %       %       %  
 
                                       
Revolving Credit Commitment assigned
  $       $       $       $       $    
 
                                       
Aggregate outstanding principal amount of Revolving Credit Advances assigned
  $       $       $       $       $    
 
                                       
Principal amount of Revolving Credit Note payable to Assignor
  $       $       $       $       $    
 
                                       

                                          ASSIGNEE                              
         
Revolving Credit Facility
                                       
 
                                       
Percentage interest assumed
    %       %       %       %       %  
 
                                       
Revolving Credit Commitment assumed
  $       $       $       $       $    
 
                                       
Aggregate outstanding principal amount of Revolving Credit Advances assumed
  $       $       $       $       $    
 
                                       
Principal amount of Revolving Credit Note payable to Assignee
  $       $       $       $       $    
 
                                       

13

Effective Date (if other than date of acceptance by Administrative Agent):
1     ,      

Assignors

, as Assignor



      By

Title:

Dated:      ,      

, as Assignor



      By

Title:

Dated:      , 200_

, as Assignor



      By

Title:

Dated:      , 200_

, as Assignor



      By

Title:

Dated:      , 200_

, as Assignor



      By

Title:

Dated:      , 200_

Assignees

, as Assignee



      By

Title:

Dated:      , 200_

Domestic Lending Office:

Eurodollar Lending Office:

, as Assignee



      By

Title:

Dated:      , 200_

Domestic Lending Office:

Eurodollar Lending Office:

, as Assignee



      By

Title:

Dated:      , 200_

Domestic Lending Office:

Eurodollar Lending Office:

, as Assignee



      By

Title:

Dated:      , 200_

Domestic Lending Office:

Eurodollar Lending Office:

, as Assignee



      By

Title:

Dated:      , 200_

Domestic Lending Office:

Eurodollar Lending Office:

Accepted 2[and Approved] this      

day of      , 200_

CITIBANK, N.A., as Agent

By

Name:

Title:

3[Approved this      day

of      , 200_

ROHM AND HAAS COMPANY

By

Name:

Title:]

1This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

2Required if the Assignee is an Eligible Assignee solely by reason of clause
(c) of the definition of “Eligible Assignee”.

3See footnote 1.

14

EXHIBIT D-1 — FORM OF
OPINION OF COUNSEL
FOR THE COMPANY

     , 2005

To each of the Lenders parties

to the Five Year Credit Agreement

dated as of December 16, 2005 among

Rohm and Haas Company, said

Lenders, and Citibank, N.A., as

Agent for said Lenders, and to

Citibank, N.A., as Agent

Rohm and Haas Company

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Five
Year Credit Agreement, dated as of December 16, 2005 (the “Credit Agreement”),
among Rohm and Haas Company (the “Borrower”), the Designated Subsidiaries (as
defined in the Credit Agreement) from time to time party thereto, the Lenders
parties thereto, Citigroup Global Markets Inc., as lead arranger and bookrunner,
and Citibank, N.A., as Agent for said Lenders, and Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association, as
Syndication Agents. Terms defined in the Credit Agreement are used herein as
therein defined.

We have acted as counsel for the Borrower in connection with the preparation,
execution and delivery of the Credit Agreement.

In that connection, we have examined:

(1) The Credit Agreement.

(2) The documents furnished by the Borrower pursuant to Section 3.01 of the
Credit Agreement.

(3) The Certificate of Incorporation of the Borrower and all amendments thereto
(the “Charter”).

(4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).

(5) A certificate of the Secretary of State of Delaware, dated      , 2005,
attesting to the continued corporate existence and good standing of the Borrower
in that State.

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of the Borrower, certificates of public officials and of
officers of the Borrower, and agreements, instruments and other documents, as we
have deemed necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon certificates of the Borrower or
its officers or of public officials. We have assumed the due execution and
delivery, pursuant to due authorization, of the Credit Agreement by the Initial
Lenders and the Agent.

Our opinions expressed below are limited to the law of the Commonwealth of
Pennsylvania, the General Corporation Law of the State of Delaware and the
Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not violate (i) the Charter or the
By-laws or (ii) any law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System). The Credit Agreement and the Notes have been duly
executed and delivered on behalf of the Borrower.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes.

4. If the Credit Agreement and the Notes were to be governed by the laws of the
Commonwealth of Pennsylvania, the Credit Agreement would be, and after giving
effect to the initial Borrowing, the Notes would be, legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms.

5. To the best of our knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby.

The opinions set forth above are subject to the following qualifications:

(a) Our opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar law affecting
creditors’ rights generally.

(b) Our opinion in paragraph 4 above is subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

(c) We express no opinion as to (i) Section 2.14 of the Credit Agreement insofar
as it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation, and (ii) the effect of the law of any jurisdiction other than the
State of New York wherein any Lender may be located or wherein enforcement of
the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.

(d) Whenever our opinion with respect to the existence or absence of facts is
qualified by the use of the phrase “To the best of our knowledge”, it is
intended to indicate that no information has come to the attention of lawyers
currently in our Firm who have worked on the transactions contemplated by the
Credit Agreement or having primary responsibility for our representation of the
Borrower which would give us actual knowledge of the existence or absence of
such facts.

This opinion is solely for the benefit of the addressees hereof for use in
connection with the transactions contemplated by the Credit Agreement. This
opinion letter may not be relied upon by you or any Person or entity for any
other purpose, or relied upon by any other Person, without our prior written
consent, except that a copy of this opinion letter may be delivered by any of
you to any Person that becomes a Lender in accordance with the provisions of the
Credit Agreement. Any such Lender may rely on the opinions expressed above as if
this opinion letter were addressed and delivered to such Lender on the date
hereof.

Very truly yours,

15

EXHIBIT D-2 — FORM OF
OPINION OF THE GENERAL
COUNSEL OF THE COMPANY

     , 2005

To each of the Lenders parties

to the Five Year Credit Agreement

dated as of December 16, 2005 among

Rohm and Haas Company, said

Lenders, and Citibank, N.A., as

Agent for said Lenders, and to

Citibank, N.A., as Agent

Rohm and Haas Company

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(g)(v) of the Five Year
Credit Agreement, dated as of December 16, 2005 (the “Credit Agreement”), among
Rohm and Haas Company (the “Borrower”), the Designated Subsidiaries (as defined
in the Credit Agreement) from time to time party thereto, the Lenders parties
thereto, Citigroup Global Markets Inc., as lead arranger and bookrunner, and
Citibank, N.A., as Agent for said Lenders, and Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Wachovia Bank, National Association, as Syndication Agents.
Terms defined in the Credit Agreement are used herein as therein defined.

I am the general counsel of the Borrower and have acted in such capacity in
connection with the preparation, execution and delivery of the Credit Agreement.

In that connection, I (or other attorneys within the Borrower’s legal
department) have examined:

(1) The Credit Agreement.

(2) The documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.

(3) The Certificate of Incorporation of the Borrower and all amendments thereto
(the “Charter”).

(4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).

(5) A certificate of the Secretary of State of Delaware, dated      , 2005,
attesting to the continued corporate existence and good standing of the Borrower
in that State.

I (or other attorneys within the Borrower’s legal department) have also examined
the originals, or copies certified to our satisfaction, of the documents listed
in a certificate of the chief financial officer of the Borrower, dated the date
hereof (the “Certificate”), certifying that the documents listed in such
certificate are all of the indentures, loan or credit agreements, leases,
guarantees, mortgages, security agreements, bonds, notes and other agreements or
instruments, and all of the orders, writs, judgments, awards, injunctions and
decrees, that affect or purport to affect the Borrower’s right to borrow money
or the Borrower’s obligations under the Credit Agreement or the Notes. In
addition, I (or such other attorneys) have examined the originals, or copies
certified to our satisfaction, of such other corporate records of the Borrower,
certificates of public officials and of officers of the Borrower, and
agreements, instruments and other documents, as I have deemed necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by us,
relied upon certificates of the Borrower or its officers or of public officials.
I have assumed the due execution and delivery, pursuant to due authorization, of
the Credit Agreement by the Initial Lenders and the Agent.

My opinions expressed below are limited to the law of the Commonwealth of
Pennsylvania, the General Corporation Law of the State of Delaware and the
Federal law of the United States.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, do not contravene any contractual or legal restriction contained in any
document listed in the Certificate or, to the best of my knowledge, contained in
any other similar document.

2. No authorization, approval or other action by, and no notice to or filing
with, any person or entity party to any of the agreements or documents listed in
the Certificate is required for the due execution, delivery and performance by
the Borrower of the Credit Agreement and the Notes[, except for the
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) to the Credit Agreement, all of which have been duly obtained,
taken, given or made and are in full force and effect].

3. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby or
that, during the term of the Credit Agreement, are likely to have a materially
adverse effect upon the financial condition or operations of the Borrower and
its Subsidiaries taken as a whole.

This opinion is solely for the benefit of the addressees hereof for use in
connection with the transactions contemplated by the Credit Agreement. This
opinion letter may not be relied upon by you or any Person or entity for any
other purpose, or relied upon by any other Person, without my prior written
consent, except that a copy of this opinion letter may be delivered by any of
you to any Person that becomes a Lender in accordance with the provisions of the
Credit Agreement. Any such Lender may rely on the opinions expressed above as if
this opinion letter were addressed and delivered to such Lender on the date
hereof.

Very truly yours,

16

EXHIBIT E — FORM OF
DESIGNATION LETTER

[DATE]

To each of the Lenders parties

to the Credit Agreement (as

defined below), and to Citibank, N.A., as

Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of December 16,
2005 among Rohm and Haas Company (the “Company”), the Designated Subsidiaries
(as defined in the Credit Agreement) from time to time party thereto, the
Lenders named therein, Citigroup Global Markets Inc., as lead arranger and
bookrunner, Bank of America, N.A., JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, as Syndication Agents, and Citibank, N.A., as Agent for
said Lenders (the “Credit Agreement”). Terms used herein and defined in the
Credit Agreement shall have the respective meanings ascribed to such terms in
the Credit Agreement.

Please be advised that the Company hereby designates [Name of Subsidiary]
(“Designated Subsidiary”) as a “Borrower” under and for all purposes of the
Credit Agreement.

Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Borrower”
under the Credit Agreement and agrees to be bound by the terms and conditions of
the Credit Agreement. In furtherance of the foregoing, Designated Subsidiary
hereby represents and warrants to each Lender as follows:

1. Designated Subsidiary is a corporation duly incorporated, validly existing
and in good standing under the laws of      . The address and taxpayer
identification number, if any, of Designated Subsidiary are set forth below its
name on the signature page hereof.

2. The execution, delivery and performance by Designated Subsidiary of this
Designation Letter, the Credit Agreement and the Notes to be delivered by it and
the consummation of the transactions contemplated thereby, are within Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) Designated Subsidiary’s certificate
of incorporation or by-laws or (ii) law or any contractual restriction binding
on or affecting Designated Subsidiary.

3. No authorization or approval or other action by, and no notice to or filings
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by Designated
Subsidiary of this Designation Letter, the Credit Agreement or the Notes, to be
delivered by it, except for those authorizations, approvals, actions, notices
and filings that have been obtained, taken, given or made and are in full force
and effect.

4. This Designation Letter and each of the Notes to be delivered by it when
delivered, will have been duly executed and delivered, and this Designation
Letter, the Credit Agreement and each of the Notes when delivered, will
constitute a legal, valid and binding obligation of Designated Subsidiary
enforceable against Designated Subsidiary in accordance with their respective
terms.

5. There is no pending or threatened action, suit, investigation, litigation or
proceeding including, without limitation, any Environmental Action, affecting
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) during the term of the Credit Agreement, could be
reasonably likely to have a Material Adverse Effect, or (ii) purports to affect
the legality, validity or enforceability of this Designation Letter, the Credit
Agreement or any Note or the consummation of the transactions contemplated
thereby.

6. The Designated Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock in violation of Regulation U or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

7. The Designated Subsidiary is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

8. Since December 31, 2004, there has been no Material Adverse Change with
respect to Designated Subsidiary.

         
Very truly yours, ROHM AND HAAS COMPANY By
    —  

             Name:
   Title:

[DESIGNATED SUBSIDIARY] By
    —      Name:
   Title:


[Address/Tax ID Number, if any]

17

EXECUTION COPY

U.S. $500,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of December 16, 2005

Among

ROHM AND HAAS COMPANY
as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A
and
WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

18

CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger and BookrunnerTABLE OF
CONTENTS

Page



      ARTICLE I  



      SECTION 1.01. Certain Defined Terms  



      SECTION 1.02. Computation of Time Periods  



      SECTION 1.03. Accounting Terms  



      ARTICLE II  



      SECTION 2.01. The Revolving Credit Advances  



      SECTION 2.02. Making the Revolving Credit Advances  



      SECTION 2.03. The Competitive Bid Advances  



      SECTION 2.04. Fees  



      SECTION 2.05. Termination or Reduction of the Commitments  



      SECTION 2.06. Repayment of Revolving Credit Advances  



      SECTION 2.07. Interest on Revolving Credit Advances  



      SECTION 2.08. Interest Rate Determination  



      SECTION 2.09. Prepayments of Revolving Credit Advances  



      SECTION 2.10. Increased Costs  



      SECTION 2.11. Illegality  



      SECTION 2.12. Payments and Computations  



      SECTION 2.13. Taxes  



      SECTION 2.14. Sharing of Payments, Etc.  



      SECTION 2.15. Evidence of Debt  



      SECTION 2.16. Use of Proceeds  



      SECTION 2.17. Extension of Termination Date  



      SECTION 2.18. Increase in the Aggregate Commitments  



      ARTICLE III  



      SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and
2.03  



      SECTION 3.02. Condition Precedent to Initial Advances to the Designated
Subsidiaries  



      SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing,
Extension Date and Increase Date  



      SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing  



      SECTION 3.05. Determinations Under Section 3.01  



      ARTICLE IV  



      SECTION 4.01. Representations and Warranties of the Borrowers  



      ARTICLE V  



      SECTION 5.01. Affirmative Covenants  



      SECTION 5.02. Negative Covenants  



      SECTION 5.03. Financial Covenant  



      ARTICLE VI  



      SECTION 6.01. Events of Default  



      ARTICLE VII  



      SECTION 7.01. Guaranty; Limitation of Liability  



      SECTION 7.02. Guaranty Absolute  



      SECTION 7.03. Waivers and Acknowledgments  



      SECTION 7.04. Subrogation  



      SECTION 7.05. Continuing Guaranty; Assignments  



      ARTICLE VIII  



      SECTION 8.01. Authorization and Action  



      SECTION 8.02. Agent’s Reliance, Etc.  



      SECTION 8.03. Citibank and Affiliates  



      SECTION 8.04. Lender Credit Decision  



      SECTION 8.05. Indemnification  



      SECTION 8.06. Successor Agent  



      SECTION 8.07. Sub-Agent  



      SECTION 8.08. Other Agents  



      ARTICLE IX  



      SECTION 9.01. Amendments, Etc.  



      SECTION 9.02. Notices, Etc.  



      SECTION 9.03. No Waiver; Remedies  



      SECTION 9.04. Costs and Expenses  



      SECTION 9.05. Right of Set-off  



      SECTION 9.06. Binding Effect  



      SECTION 9.07. Assignments and Participations  



      SECTION 9.08. Designation of Borrowers  



      SECTION 9.09. Confidentiality  



      SECTION 9.10. Governing Law  



      SECTION 9.11. Execution in Counterparts  



      SECTION 9.12. Judgment  



      SECTION 9.13. Jurisdiction, Etc.  



      SECTION 9.14. Substitution of Currency  



      SECTION 9.15. Power of Attorney  



      SECTION 9.16. Patriot Act Notice  



      SECTION 9.17. Waiver of Jury Trial  

19





Schedules

Schedule I — List of Applicable Lending Offices

Schedule 4.01(c) — Required Authorizations and Approvals

Schedule 5.02(a) — Existing Liens

         
Exhibits
 
 

 
 
 

Exhibit A-1
Exhibit A-2
Exhibit B-1
Exhibit B-2
Exhibit C
Exhibit D-1
Exhibit D-2
Exhibit E
  -
-
-
-
-
-
-
-   Form of Revolving Credit Note
Form of Competitive Bid Note
Form of Notice of Revolving Credit Borrowing
Form of Notice of Competitive Bid Borrowing
Form of Assignment and Acceptance
Form of Opinion of Gail Granoff, Assistant General Counsel of the Company
Form of Opinion of Robert A. Lonergan, General Counsel of the Company
Form of Designation Letter
 
       

20